Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 18 February 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


          
            Sir,
            N. York feby. 18th. 1800
          
          The Secy. of War has Sent to me for Distribution a number of copies of ye. Contract with James OHara, of which I herewith enclose to you Seven for the use of your the Posts within your District—
          With great consideration & Esteem I am Sir yr. st—
           General Pinckney
        